

116 SRES 715 ATS: Expressing support for the Pledge of Allegiance.
U.S. Senate
2020-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 715IN THE SENATE OF THE UNITED STATESSeptember 24, 2020Mr. Braun (for himself, Mr. Tillis, Mrs. Hyde-Smith, Mr. Scott of Florida, Mr. Moran, Mr. Lankford, Mr. Cassidy, Mr. Young, Mr. Rubio, Mr. Cramer, Mrs. Capito, Mrs. Blackburn, Mrs. Loeffler, Mr. Boozman, Mr. Risch, Mr. Scott of South Carolina, Mr. Rounds, Mr. Grassley, Mr. Hoeven, Ms. Ernst, Mr. Perdue, Mr. Barrasso, Mr. Inhofe, Mrs. Fischer, Mr. Cornyn, and Mr. Cotton) submitted the following resolution; which was considered and agreed toRESOLUTIONExpressing support for the Pledge of Allegiance.Whereas the United States was founded on principles of religious freedom by the Founders, many of whom were deeply religious; Whereas the First Amendment to the Constitution of the United States embodies principles intended to guarantee freedom of religion both through the free exercise thereof and by prohibiting the Government from establishing a religion;Whereas the Pledge of Allegiance was written by Francis Bellamy, a Baptist Minister, and first published in the September 8, 1892, issue of the Youth’s Companion;Whereas, in 1954, Congress added the words under God to the Pledge of Allegiance;Whereas, for over 60 years, the Pledge of Allegiance has included references to the United States flag, to the country having been established as a union under God, and to the country being dedicated to securing liberty and justice for all;Whereas, in 1954, Congress believed it was acting constitutionally when it revised the Pledge of Allegiance;Whereas the Senate of the 116th Congress believes that the Pledge of Allegiance is a constitutional expression of patriotism;Whereas patriotic songs, engravings on United States legal tender, and engravings on Federal buildings also contain general references to God;Whereas the Supreme Court overturned Newdow v. United States Congress, 328 F.3d 466 (9th Cir. 2003), a case in which the United States Court of Appeals for the Ninth Circuit held that the recitation of the Pledge of Allegiance by a student’s public school teacher violated the Establishment Clause of the First Amendment to the Constitution of the United States; andWhereas the United States Court of Appeals for the Ninth Circuit later concluded that its previous opinion in Newdow was no longer binding precedent, that case law from the Supreme Court of the United States concerning the Establishment Clause of the First Amendment to the Constitution of the United States had subsequently changed, and that Congress, when passing the new version of the Pledge of Allegiance, established a secular purpose for the use of the terms under God and, thus, the United States Court of Appeals for the Ninth Circuit upheld the recitation of the Pledge of Allegiance by public school teachers: Now, therefore, be itThat— (1)the Pledge of Allegiance has been a valuable part of life for the people of the United States for generations; and(2)the Senate strongly defends the constitutionality of the Pledge of Allegiance.